DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 4/14/22022 have been fully considered but they are not persuasive.  The applicant argues that the Pinter reference teaches a diaphragm 112, and does not teach an optical window inserted into grooves that is similar to the present invention and Armbruster. 
Pinter does disclose that the structure 112 can be formed of borosilicate glass and function as a window.  It is noted that the combination does not propose to modify the method for producing the beveled groove of Armbruster, and the Pinter reference is only relied upon to disclose the arrangement of multiple inclined optical windows being inclined in opposite direction as part of a MEMS structure comprising an optical window.  
It is maintained by the examiner that the teaching of Pinter would motivate one of ordinary skill in the art to use the disclosed methods in Armbruster (which includes a method for producing a beveled groove) to create an additional beveled groove that is beveled in an opposite direction to produce a MEMS structure having an additional optical window that is inclined in the opposite direction. 
Hence, the rejection of claims 16 and 26 has been updated in view of the amendments and has been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18, 19, 23, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster et al (U.S. Pub #2015/0232328), in view of Pinter (U.S. Pub #2012/0133004).
With respect to claim 16, Armbruster teaches a method for producing a micromechanical device having inclined optical windows, comprising the following steps: 
providing a first substrate (Fig. 1A-1C, 12) having a front side and a rear side; 
forming a plurality of spaced-apart through holes (Fig. 1A-1C, 10) in the first substrate which are arranged along a plurality of spaced-apart rows in the first substrate; 
forming a respective continuous beveled groove (Fig. 1D-1F, 16 and Paragraph 28-29) along each of the rows, the grooves defining a seat for the inclined optical windows; and 
inserting the optical windows (Fig. 1J-1L, 28 and Paragraph 39) into the grooves above the through holes.
Armbruster does not teach that adjacent ones of the grooves are beveled in opposite directions.  
Pinter teaches a substrate structure having window members that are beveled in opposite directions (Fig. 3A). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the beveled grooves of Armbruster such that adjacent ones of the grooves are beveled in opposite directions as taught by Pinter in order to create other oblique surface structures (Paragraph 47-50; Fig. 3).

With respect to claim 18, Armbruster teaches that the optical windows are joined in a hermetically sealed manner along an entire periphery of the optical windows (Paragraph 41).  
With respect to claim 19, Armbruster teaches that the grooves are formed in a mechanical grinding process (Paragraph 33).  
With respect to claim 23, Armbruster teaches that the optical windows are provided with glass solder peripherally at an edge for joining, the optical windows then being inserted into the grooves using a pick-and-place process, the optical windows being joined in a hermetically sealed manner in an inserted state thermally by softening the glass solder (Paragraph 42).  
With respect to claim 24, Armbruster teaches that the first substrate is a wafer substrate, the wafer substrate being a glass wafer substrate, or a silicon wafer substrate, or a ceramic wafer substrate, or a metal wafer substrate, or a plastic wafer substrate (Paragraph 23).  

With respect to claim 26, Armbruster teaches a micromechanical device having inclined optical windows, comprising: 
a first substrate (Fig. 1A-1C, 12) having a front side and a rear side; 
a plurality of spaced-apart through holes (Fig. 1A-1C, 10) in the first substrate which are arranged along a plurality of spaced-apart rows in the first substrate; 
a respective continuous beveled groove (Fig. 1D-1F, 16 and Paragraph 28-29) along each of the rows, the grooves defining a seat for the inclined optical windows; and 
a plurality of optical windows (Fig. 1J-1L, 28 and Paragraph 39) which are inserted into the grooves in a hermetically sealed manner above the through holes.
Armbruster does not teach that adjacent ones of the grooves are beveled in opposite directions.  
Pinter teaches a substrate structure having window members that are beveled in opposite directions (Fig. 3A). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the beveled grooves of Armbruster such that adjacent ones of the grooves are beveled in opposite directions as taught by Pinter in order to create other oblique surface structures (Paragraph 47-50; Fig. 3).

With respect to claim 28, Armbruster teaches that the optical windows are joined in a hermetically sealed manner along an entire periphery of the optical windows (Paragraph 41).

Claims 20-22, 25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster and Pinter, in view of Huang et al (U.S. Pub #2017/0113922).
With respect to claim 20 and 29, Armbruster does not teach that after the forming of the grooves, bonding a second substrate to the front side; wherein insertion openings for inserting the optical windows are formed in the second substrate.  
Huang teaches that after the forming of grooves (Fig. 4, 123), bonding a second substrate (Fig. 4, 124 and Paragraph 43) to the front side; 
wherein insertion openings for inserting the optical windows (Fig. 4, 13) are formed in the second substrate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second substrate on the front side of the first substrate of Armbruster as taught by Huang in order to define a space such that it is easier to align the window (Paragraph 45). 
With respect to claims 21 and 30, Huang teaches that the grooves and the second substrate are structured such that the optical windows are completely countersunk in the second substrate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second substrate on the front side of the first substrate of Armbruster as taught by Huang in order to define a space such that it is easier to align the window (Paragraph 45). 
With respect to claim 22 and 31, Huang teaches that the insertion openings are configured as lateral guides for the optical windows.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second substrate on the front side of the first substrate of Armbruster as taught by Huang in order to define a space such that it is easier to align the window (Paragraph 45). 
  
With respect to claim 25, Huang the second substrate is a wafer substrate, the wafer substrate being a glass wafer substrate, or a silicon wafer substrate, or a ceramic wafer substrate, or a metal wafer substrate, or a plastic wafer substrate (Paragraph 25).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826